

	

		III

		109th CONGRESS

		1st Session

		S. RES. 291

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Obama (for himself

			 and Mr. Durbin) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To congratulate the Chicago White Sox on

		  winning the 2005 World Series Championship.

	

	

		Whereas, on October 26, 2005, the Chicago White Sox

			 baseball club won the 2005 World Series;

		Whereas this is the first championship for the White Sox

			 since 1917, when Woodrow Wilson was president and the United States was

			 fighting in World War I;

		Whereas this is the first World Series appearance for the

			 White Sox since 1959;

		Whereas the White Sox posted a regular season record of

			 99–63 and dominated their opponents during the playoffs, compiling 11 wins and

			 only 1 loss, and finishing with an 8-game win streak that included a sweep in

			 the Fall Classic;

		Whereas the White Sox joined the 1990 Cincinnati Reds and

			 the legendary 1927 New York Yankees as the only teams who have swept a World

			 Series after playing every game of the regular season while in first

			 place;

		Whereas the White Sox pitching staff tied a Major League

			 playoff record of 4 straight complete game wins and did not allow a single run

			 in the last 15 innings of the World Series;

		Whereas Manager Ozzie Guillen, General Manager Kenny

			 Williams, and owners Jerry Reinsdorf and Eddie Einhorn have put together and

			 led a great organization;

		Whereas all 25 players on the playoff squad, whose sole

			 goal was winning the World Series rather than chasing individual glory,

			 contributed to the victory, including World Series Most Valuable Player,

			 Jermaine Dye, as well as Scott Podsednik, Tadahito Iguchi, Joe Crede, Aaron

			 Rowand, Paul Konerko, Juan Uribe, A.J. Pierzynski, Carl Everett, Freddy Garcia,

			 Geoff Blum, Willie Harris, Timo Perez, Chris Widger, Pablo Ozuna, Mark Buehrle,

			 Jose Contreras, Neal Cotts, Jon Garland, Dustin Hermanson, Orlando Hernandez,

			 Bobby Jenks, Damaso Marte, Cliff Politte, and Luis Vizcaino;

		Whereas other players, such as Frank Thomas and Brandon

			 McCarthy, made important contributions to get the White Sox to the playoffs,

			 but were unable to be placed on the playoff roster;

		Whereas this current group of White Sox players follows in

			 the giant footsteps of the great players in White Sox history who have had

			 their numbers retired, players such as Nellie Fox (#2), Harold Baines (#3),

			 Luke Appling (#4), Minnie Minoso (#9), Luis Aparicio (#11), Ted Lyons (#16),

			 Billy Pierce (#19), and Carlton Fisk (#72);

		Whereas the city of Chicago and White Sox fans have

			 faithfully stuck by their team during the decades it spent in baseball's

			 wilderness;

		Whereas a new generation of young fans in Chicago and

			 around Illinois are discovering the joy of world championship baseball;

			 and

		Whereas the Boston Red Sox, the Los Angeles Angels of

			 Anaheim, and the Houston Astros proved worthy and honorable adversaries and

			 also deserve recognition, and: Now, therefore, be it

		

	

		that the Senate—

			(1)congratulates the

			 Chicago White Sox on winning the 2005 World Series Championship;

			(2)commends the

			 fans, players, and management of the Houston Astros for allowing the Chicago

			 White Sox and their many supporters to celebrate their first World Series title

			 in 88 years at Minute Maid Park, the home field of the Houston Astros;

			 and

			(3)respectfully

			 directs the Enrolling Clerk of the Senate to transmit an enrolled copy of this

			 resolution to—

				(A)the 2005 Chicago

			 White Sox baseball club; and

				(B)White Sox owners,

			 Jerry Reinsdorf and Eddie Einhorn.

				

